Citation Nr: 0301094	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder, other than post traumatic stress 
disorder (PTSD).  

2.  Entitlement to compensation for an acquired 
psychiatric disorder under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002).  

(The issue of entitlement to compensation for incontinence 
under the provisions of 38 U.S.C.A. § 1151 will be the 
subject of a later decision).  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

A review of the claims file reveals that service 
connection for an acquired psychiatric disorder, other 
than PTSD, was denied in a July 1985 Board decision.  As 
the July 1985 decision was final, the Board has rephrased 
the issue to whether new and material evidence has been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder, other than PTSD.  

The veteran's appeal originally included the issue of 
entitlement to service connection for a bilateral foot 
disability.  During the pendency of the appeal, the RO, in 
a December 2000 rating decision, granted service 
connection for neuromas of both feet, each evaluated as 10 
percent disabling.  The veteran did not file an appeal.  
Consequently, there is no appealable issue pertaining to 
the bilateral foot disability before the Board.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As an administrative matter, the Board notes that the 
veteran has not had a representative since AMVETS revoked 
their representation by letter in June 2002.  In written 
correspondence dated in September 2002, VA notified the 
veteran that she had 90 days from the date of the letter, 
or until the Board issued its decision, to appoint a new 
representative.  To date, no reply has been received from 
the veteran.  

The Board is undertaking additional development on the 
issue of entitlement to compensation for incontinence 
under the provisions of 38 U.S.C.A. § 1151, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  In a July 1985 decision, the Board denied service 
connection for an acquired psychiatric disorder, other 
than PTSD.  

2.  Evidence received since the July 1985 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and, when considered alone or 
together with all of the evidence, both old and new, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The veteran contends that she was sexually assaulted 
and/or harassed by VA personnel at a VA medical facility 
in 1982 while participating in an inpatient treatment 
program for alcohol abuse.  

4.  The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 has no legal merit.  


CONCLUSIONS OF LAW

1.  The July 1985 Board decision is final.  38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2002).  

2.  Evidence received since the July 1985 Board decision 
is not new and material and the veteran's claim of service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  

3.  The claim for compensation for an acquired psychiatric 
disorder under the provisions of 38 U.S.C.A. § 1151 lacks 
legal merit.  38 U.S.C.A. §§ 1151, 7104(c) ((West 1991 & 
Supp. 2002); 38 C.F.R. § 3.385 (2002); Sabonis v. Brown, 6 
Vet. App. 426 (1994); VAOPGCPREC 1-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 
WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, 
unlike section 4, was not intended to be 
given retroactive effect." That decision 
was plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to 
be construed to avoid retroactivity unless 
we can discern clear congressional intent 
for that result. See, e.g., Landgraf  [v. 
USI Film Products, 511 U.S. 211 (1995)] at 
270 ("Since the early days of this Court, 
we have declined to give retroactive effect 
to statutes burdening private rights unless 
Congress had made clear its intent."); 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain 
only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to 
challenge the viability of Karnas, supra., and its 
progeny.  For purposes of this decision, however, the 
Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under 
VCAA.  By virtue of the July 1999 Statement of the Case 
(SOC), and the June 2000 Supplemental Statement of the 
Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as her due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
and private treatment records, VA and private physicians' 
statements and reports of VA examinations.  In a May 2001 
statement, the veteran indicated that she had no further 
evidence to submit and requested that her claim be 
adjudicated as soon as possible based on the evidence of 
record.   

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of 
VA and the veteran in obtaining evidence.  In this regard, 
the Board particularly notes the RO letter to the veteran 
in March 2002.  This letter not only explained in plain 
language what evidence was needed to substantiate the 
claim, it also explained what the essential contents of 
that evidence must be, and advised the claimant of both 
what VA would do to obtain evidence and what type of 
evidence she should submit on her own behalf.  Hence, the 
Board concludes that the correspondence discussed above 
demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the 
evidence needed to substantiate her claim and of the 
notification requirements, there is no further action 
which need be undertaken to comply with the provisions of 
the VCAA, and the veteran has pointed to no actions she 
believes need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

A review of the record reveals that the veteran's original 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD, was denied by the Board in July 
1985.  The evidence of record at the time of the July 1985 
Board decision consisted of service medical records, 
private treatment records dated in August 1974 and 
February 1982, a report of VA examination in April 1984, 
and VA treatment records dated from June to September 
1984.  The Board noted that the service medical records 
did not show findings or diagnoses of a psychiatric 
disability.  The denial of the claim was based on the fact 
that a psychiatric disorder was not shown until many years 
after service and was not shown to be etiologically 
related to service.  

Despite this final Board decision, the claim may be 
reopened if new and material evidence has been received 
since then; and if the claim is thus reopened it will be 
reviewed on a de novo basis, considering all the evidence 
of record.  38 U.S.C.A. §§ 5108, 7104.  "New and material 
evidence" means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  In deciding the issue of whether newly 
received evidence is "new and material," the credibility 
of the evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service 
connection for certain diseases, including psychoses, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

The evidence that has been received since the 1985 Board 
decision consists of VA and private treatment records 
dated from 1976 to 2001, private physicians' statements 
dated in 2000, reports of VA examinations in October 2000, 
July 2001 and October 2001, lay statements from the 
veteran's sister dated in August 1998 and March 2001, and 
personal testimony in January 2000.  

The Board observes that a few of the records, mainly 
treatment records dated in 1982 and 1984, were previously 
considered by the Board in 1985, and are, therefore, 
duplicative of evidence already of record.  As such, this 
evidence does not constitute new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  While the 
remainder of the medical evidence may be considered "new" 
in that it was not of record at the time of the 1985 Board 
decision, it is not "material" because it either pertains 
to unrelated conditions or reflects current treatment and 
diagnoses of psychiatric conditions without any indication 
that a psychiatric condition was incurred in or aggravated 
by service.  In fact, Dr. J. W., in his April 2000 
statement, did not relate the veteran's emotional problems 
to her period of service, but to an alleged incident with 
VA personnel that occurred in 1982, several years after 
discharge.  The evidence also does not show that a 
psychosis was manifested to compensable degree within a 
year of separation from service.  

In addition, the Board notes that insofar as the August 
1998 and March 2001 lay statements from the veteran's 
sister and the veteran's January 2000 hearing testimony 
suggest a relationship between her current psychiatric 
diagnoses and service they are redundant and cumulative of 
contentions considered by the Board in 1985.  In this 
regard, the Board notes that as laypersons, neither the 
veteran nor her sister possesses the requisite level of 
medical expertise needed to render a competent medical 
opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions). 

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is 
not reopened, the Board does not reach the merits of the 
claim including application of the benefit of the doubt 
standard.  38 U.S.C.A. § 5107.

II.  38 U.S.C.A. § 1151

The Board observes that the threshold determinative issue 
in this case is whether the veteran has presented a claim 
for a VA benefit that has legal merit.  If not, then her 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).  As explained 
below, the Board finds that she has not submitted such a 
claim and, since the veteran's claim is subject to denial 
as a matter of law, the notice and duty to assist 
provisions of the VCAA are not applicable. 

The veteran's central contention is that she was sexually 
assaulted and/or harassed by VA personnel at a VA medical 
facility in 1982 while participating in an inpatient 
treatment program for alcohol abuse and that she should 
receive compensation for resulting psychiatric disorders 
under the provisions of 38 U.S.C.A. § 1151.

The medical evidence of record reflects that the veteran 
has been diagnosed with major depressive disorder, 
dysthymic disorder and bipolar disorder.  

In general, when a veteran suffers additional disability 
or death as the result of training, hospital care, medical 
or surgical treatment, or an examination furnished by the 
VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were 
service- connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed on or after October 1, 1997, a 
claimant is required to show fault or negligence in 
medical treatment.  Id; see also Brown v. Gardner, 115 S. 
Ct. 552 (1994).

However, under 38 U.S.C.A. § 7104(c), the regulations of 
the Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department bind the Board in its decisions.  In this 
regard, the Board observes that the VA General Counsel 
issued a precedential opinion that found that 38 U.S.C.A. 
§ 1151, authorizes compensation only for disability 
resulting from the treatment or examination itself at a VA 
facility, and not for disability due to such intervening 
causes as a sexual assault or another intentional tort; 
remedies for such acts are beyond the scope of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 1-99 (issued Feb. 16, 1999).  In 
arriving at this conclusion, the General Counsel found 
that sexual assault would not constitute medical 
treatment, unless otherwise found to be within the 
ordinary meaning of treatment or examination.  See also 
Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993) (38 
U.S.C.A. § 1151 does not address disabilities that are 
merely coincidental with the receipt of VA treatment or 
which are not the result of actions by VA); VAOPGCPREC 7-
97 (Jan. 29, 1997) (38 U.S.C.A. § 1151 does not cover 
injuries which were merely incurred during or coincident 
with hospitalization but not as a result of 
hospitalization).  The determinative question is whether 
the actions or procedures alleged to have caused 
disability constituted part of the "medical treatment" or 
"examination" or were the independent actions merely 
coincident with such treatment or examination.  In the 
latter case, compensation is not warranted.

In light of the above, the Board finds that compensation 
is not warranted.  Even assuming for arguments sake that 
the veteran's contentions are true, the Board concludes 
that the VA personnel's actions do not fall within the 
ordinary meaning of the terms "medical treatment" or 
"examination" to allow for compensation under 38 U.S.C.A. 
§ 1151.  Such reported actions would have been independent 
and committed merely coincident with treatment.  
Therefore, whatever chronic psychiatric residuals the 
veteran may now suffer from this alleged incident are not 
amenable to compensation under 38 U.S.C.A. § 1151.  Thus, 
the Board concludes that there is no legal basis for grant 
of compensation.  


ORDER

The appeal to reopen the claim of service connection for 
an acquired psychiatric disorder is denied.

Compensation for an acquired psychiatric disorder under 
38 U.S.C.A. § 1151 is denied. 



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

